PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Dawoud et al.
Application No. 15/310,580
Filed: 11 Nov 2016
For: AN IMAGING TOOLBOX FOR GUIDING CARDIAC RESYNCHRONIZATION THERAPY IMPLANTATION FROM PATIENT-SPECIFIC IMAGING AND BODY SURFACE POTENTIAL MAPPING DATA

:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed January 6, 2021, to revive the above named application.

The petition under 37 CFR 1.137(a) to revive the application is GRANTED.

The application became abandoned for failure to timely file a proper reply to the final Office action mailed November 29, 2019, which set a three (3) month shortened statutory period for reply. No extensions of time pursuant to 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned by statute on March 1, 2020. The present application, which is a national stage entry of an international application, had not met the requirement of 35 U.S.C. 371(c)(4) in that a compliant inventor’s oath or declaration had been filed for each named inventor prior to the filing of the Request for Continued Examination (RCE) on February 14, 2020. The Office did not mail a Notice of Abandonment.

The present petition filed satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required inventor’s oath or declaration for each named inventor on January 6, 2021; (2) the petition fee set forth in 37 CFR 1.17(m); and (3) a proper statement of unintentional delay. Accordingly, the petition under 37 CFR 1.137(a) to revive the application is granted. The gap in prosecution is being closed by this decision and the application is restored to pending status.

This application is being referred to the Office of Data Management for further processing into a patent.



/JASON C OLSON/Petitions Examiner, OPET